Per Curiam :
We have given a careful consideration to the written agreement on which this case is founded. We think the clause on which the contention arises contains mutual covenants. If the defendant fails to make either of the payments at the time specified, he agrees to forfeit all the money which he has previously paid; and the plaintiff agrees that thereafter the agreement shall be null and void. In other words, in consideration of the defendant’s agreement to forfeit the money which he shall have paid, the plaintiff agrees to accept that in full satisfaction of the agreement, and to release and discharge the defendant from all subsequent liability thereon.
This question is fairly presented by the cause first assigned for demurrer. On that the judgment is sustained. We express no opinion as to the effect of the statute cited as the second cause of demurrer.
Judgment affirmed.